         Case 8:18-cv-03546-PWG Document 41 Filed 04/22/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Southern Division)



ESTATE OF KE ZHENGGUANG,

                             Petitioner
              -against-

YU NAIFEN STEPHANY                                                Case No. 8:18-cv-03546-PWG
(a/k/a STEPHANY YU,
a/k/a STEPHANY NAIFEN YU,                                            STIPULATION AND
a/k/a STEPHANY N. DOMBROWSKI),                                       PROPOSED ORDER

                             Respondent.




       WHEREAS on March 6, 2019, the parties participated in a telephone conference with the

Court. On that conference call, the Court set a briefing schedule on Respondent’s resubmitted

motion to dismiss as follows: the motion due on April 8, 2019; response in opposition due April

29, 2019; reply due May 13, 2019;


       WHEREAS Petitioner is requesting a short one-week extension of time to submit its

response in opposition, and whereas Petitioner has not made any such prior requests;


       IT IS THUS HEREBY STIPULATED AND AGREED AS FOLLOWS, SUBJECT TO

THE APPROVAL OF THE COURT:

              Petitioner’s response in opposition shall be due on May 6, 2019

              Defendant’s reply shall be due on May 20, 2019
        Case 8:18-cv-03546-PWG Document 41 Filed 04/22/19 Page 2 of 2




Respectfully submitted on April 22, 2019:


                                                       STEPTOE & JOHNSON LLP


_________________                                      /s/ Michael J. Baratz__________
Michael D. Cilento (admitted pro hac vice)             Michael J. Baratz (Bar No. 16391)
The Seiden Group                                       1330 Connecticut Avenue, NW
469 7th Avenue, Suite 502                              Washington, D.C.
New York, NY 10018                                     (202) 429-3000
                                                       mbaratz@steptoe.com
(646) 766-1723
mcilento@seidenlegal.com


-and-                                                       -and-

/s/ Cyril V. Smith
Cyril V. Smith (Fed. Bar No. 07322)                    Charles Michael (admitted pro hac vice)
Zuckerman Spaeder LLP                                  1114 Avenue of the Americas
                                                       New York, New York 10036
100 East Pratt Street, Suite 2440
                                                       (212) 506-3900
Baltimore, MD 21202-1031
                                                       cmichael@steptoe.com
(410) 949-1145
csmith@zuckerman.com                                   Attorneys for Respondent Stephany Yu

Attorneys for Estate of Ke Zhenguang




The Stipulation is hereby approved and SO ORDERED.


Date: ________________________                       _______________________________
                                                            Judge Paul W. Grimm
